Citation Nr: 9935586	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for memory loss, 
fatigue, and sleep disturbance, including as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a dysthymic or 
other psychiatric condition, including as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder and diarrhea, including as due to an undiagnosed 
illness.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and W.D.R.

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972 and from September 1990 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO decision which denied service 
connection (including as due to an undiagnosed illness from 
Persian Gulf War service) for memory loss, fatigue, and sleep 
disturbance; a dysthymic or other psychiatric condition; and 
a gastrointestinal disorder and diarrhea.  


FINDINGS OF FACT

1.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for memory loss, 
fatigue, and sleep disturbance, including as due to an 
undiagnosed illness.

3.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a dysthymic or 
other psychiatric condition, including as due to an 
undiagnosed illness.

4.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a gastrointestinal 
condition and diarrhea, including as due to an undiagnosed 
illness.





CONCLUSIONS OF LAW

1.  The claim for service connection for memory loss, 
fatigue, and sleep disturbance, including as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for a dysthymic or other 
psychiatric disorder, including as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a)

3.  The claim for service connection for a gastrointestinal 
condition and diarrhea, including as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from November 
1970 to August 1972, and he had later Army Reserve service.  
He had a period of active duty in the Army from September 
1990 to August 1991, when his reserve unit was activated 
during the Persian Gulf War, and during this period he had 
service in the Southwest Asia theater of operations from 
November 1990 to July 1991.  The veteran also had later Army 
Reserve service.

The available service medical records, including a July 1991 
demobilization examination near the end of the veteran's 
Persian Gulf War active duty, are negative for complaints or 
findings of the conditions now claimed for service 
connection.  Later reserve records, including a March 1994 
"over 40" examination, are also negative.

In December 1996, the veteran filed a claim for service 
connection for fatigue, neuropsychological signs or symptoms, 
sleep disturbances, and gastrointestinal signs or symptoms.  
He claimed he had these conditions and they were due to his 
service in Southwest Asia during the Persian Gulf War.

The veteran was seen at a VA clinic in January 1997, at which 
time he complained of having bright red blood on toilet 
tissue for the last 3 to 4 days, and intermittent diarrhea; 
further evaluation of the problem was planned.  He also 
complained of nightmares, and was referred to the mental 
health clinic.  When seen at the mental health clinic in 
January 1997, the veteran had complaints of forgetting, bad 
dreams, and nightsweats.  The assessment was depressive 
disorder.

On a January 1997 VA general medical examination the veteran 
reported that he had intermittent diarrhea and constipation 
over the past 3-4 years, sleep disturbance with fatigue over 
the last 4-5 years, and gradual memory loss over the last 3 
years.  Physical examination was normal.  The examiner 
diagnosed history of intermittent diarrhea and constipation, 
of questionable etiology.  The examiner added that the 
veteran could have functional bowel disease and was being 
worked up for his gastrointestinal symptoms at a VA hospital.  
It was noted that symptoms of blood per rectum suggested 
hemorrhoids.  The history of sleep disturbance and memory 
loss were to be evaluated by neurology.

On a January 1997 VA neurological examination, the veteran 
complained of a sleep disturbance and memory problems.  
Physical examination was essentially negative.  The initial 
assessment was short-term memory problems, and it was 
suggested that he undergo further neuropsychiatric testing.

In a January 1997 statement, the veteran's wife said he had a 
changed attitude and appearance when he returned from the 
Persian Gulf War, and she described his current symptoms.

VA outpatient treatment records from January to March 1997 
show the veteran was seen for rectal bleeding and other 
complaints.  A barium enema study showed a colon polyp.  A 
colonoscopy led to diagnoses of colon polyps and internal 
hemorrhoids; the polyps were removed.

A VA psychologist reported that a March 1997 neuropsychiatric 
evaluation suggested the exaggeration of cognitive deficit, 
and that the test scores reflected questionable motivation to 
perform well on the examination, obscuring the existence of 
true cognitive deficit.  Some other findings suggested the 
possibility of true neurological or neuropsychological 
impairment, but other factors suggested that his impaired 
performance was at least, in part, due to motivational 
influences.  With regard to the veteran's complaints of 
nightmares and night sweats, the examiner said that the 
veteran seemed to endorse some symptoms of PTSD, but not 
enough or of sufficient severity to merit a diagnosis of that 
disorder.  Diagnosis was also complicated by extreme 
vagueness of symptoms and motivational factors.  

In a March 1997 addendum to the January 1997 VA neurological 
examination, the neurologist reported that neuropsychiatric 
testing was inconclusive for the veteran's complaint of a 
poor memory deficit, but strongly suggested that the veteran 
might have malingering or secondary gain questions involved.  
The neurologist concluded that at present there were 
essentially no definitive indicators of a memory disorder. 

An April 1997 VA outpatient record shows the veteran and his 
wife were seen to review the results of the recent VA 
psychological evaluation for compensation, and he continued 
to complain of PTSD symptoms.

At a July 1997 VA general medical examination, the veteran 
complained of colon polyps and of having diarrhea once or 
twice a month.  Physical examination was normal.

On a July 1997 VA psychiatric examination, it was reported 
that that the veteran described himself as having been in a 
depressed mood for 2 years, associated with decreased sleep 
and difficulties with memory and concentration.  The 
diagnoses were dysthymic disorder and bereavement (he 
reported his wife died in June 1997).

On a July 1997 VA neurological examination, the veteran 
reported a 4-5 year history of memory loss.  The assessment 
was short-term memory problems.  The examiner said previous 
neuropsychiatric testing strongly insinuated a malingering 
component to his memory problems.  

At a hearing at the RO in November 1998, the veteran 
testified that symptoms of memory loss, fatigue, and sleep 
disturbance started 2-3 weeks after he came home from the 
Persian Gulf War.  He said he had had depression that started 
in Saudi Arabia.  He said he began having gastrointestinal 
symptoms about a month or two after service and currently had 
a funny feeling in his stomach and occasional hemorrhoids.  
The veteran's fiancée said the veteran had trouble 
remembering things and had a sleep disturbance.

II.  Analysis

The veteran claims service connection (including as due to 
undiagnosed illness) for memory loss, fatigue, and sleep 
disturbance; a dysthymic or other psychiatric condition; and 
a gastrointestinal disorder and diarrhea.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subject to various conditions, service connection may also be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, neuropsychological signs or symptoms, sleep 
disturbances, gastrointestinal signs or symptoms, etc; the 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2001; by history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis; there must be objective signs that 
are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification; a minimum of a 6 month period of chronicity; 
and no affirmative evidence which relates the undiagnosed 
illness to a cause other than being in the Southwest Asia 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran's claims present the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claims are well grounded, meaning plausible.  
If he has not presented evidence that his claims are well 
grounded, there is no duty on the part of the VA to assist 
him with his claims, and the claims must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For the veteran's claims for service connection to be 
plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992). 

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the VA General Counsel has held 
that four elements must be satisfied in order to make a claim 
well grounded.  There must be (1) evidence of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) evidence of the manifestation of one or more signs 
or symptoms of undiagnosed illness; (3) evidence of objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) evidence of 
a nexus between the chronic disability and the undiagnosed 
illness.  Medical evidence will suffice to satisfy the last 
three of these elements; lay evidence may also suffice, 
depending on the nature and circumstances of the individual 
claim (generally lay evidence is sufficient in circumstances 
in which the condition is observable to a layman and does not 
require medical expertise).  VAOPGCPREC 4-99.  If signs and 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.

In order for a claim of service connection on a direct basis 
to be well grounded, it must be supported by competent 
evidence of a current disability (medical evidence of a 
diagnosis), competent evidence of incurrence or aggravation 
of a disease or injury in service (medical evidence or, in 
some circumstances, lay evidence), and competent evidence 
showing causality between service and a current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grivois, supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

A.  Memory loss, fatigue, and sleep disturbance

In 1991 the veteran completed his last period of active duty 
(which included service in the Southwest Asia theater of 
operations during the Persian Gulf War).  His service medical 
records contain no suggestion of memory loss, fatigue, and 
sleep disturbance.  Such complaints are first mentioned in 
the veteran's compensation claim in late 1996 and in 
subsequent VA medical examination and treatment records in 
1997, years after service.  The VA medical records indicate 
that the complaints of memory problems are either unfounded 
and associated with malingering and secondary gain, or that 
the complaints of memory loss, fatigue, and sleep disturbance 
are associated with a diagnosed dysthymic disorder 
(depression).

The Persian Gulf War provisions do not apply because the 
veteran's complaints of memory loss, fatigue, and sleep 
disturbance have been attributed to either motivational 
factors (secondary gain or malingering) or to a diagnosed 
(rather than undiagnosed) illness (dysthymic disorder).  

Aside from the Persian Gulf War provisions, there is no 
medical evidence linking memory loss, fatigue, and sleep 
disturbance, which first appeared years after service, with 
the veteran's active duty, and thus there is no well-grounded 
claim for direct service connection.  Caluza, supra.  The lay 
statements of the veteran and others, to the extent they have 
attributed the claimed conditions to his Persian Gulf War 
service, are not competent on the matter of medical 
causality, and their statements do not serve to make the 
claim well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the Persian Gulf War provisions do not apply, and the 
veteran has not submitted competent medical evidence linking 
the claimed conditions with service, the claim for service 
connection is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).

B.  A dysthymic or other psychiatric condition

The veteran's service medical records contain no suggestion 
of any psychiatric pathology, including a dysthymic disorder, 
and the first post-service indication of such a condition is 
from years after active duty.  VA medical records from 1997 
show a diagnosis of a dysthymic disorder or depression.  The 
presumptive Persian Gulf War provisions do not apply as a 
diagnosed (rather than undiagnosed) illness is involved.  

The claim for service connection for the diagnosed mental 
disorder on a direct basis is not well grounded as there is 
no medical evidence to link the disorder to service; lay 
statements on causality do not serve to make the claim well 
grounded.  Caluza, supra; Espiritu, supra.

As the Persian Gulf War provisions do not apply to the 
diagnosed psychiatric disorder, and the veteran has not 
submitted competent medical evidence linking the condition 
with service, the claim for service connection must be denied 
as not well grounded.  38 U.S.C.A. § 5107(a).

C.  A gastrointestinal disorder and diarrhea 

The veteran's service medical records contain no suggestion 
of any gastrointestinal disorder, including diarrhea, and no 
such problem is shown for years after active duty.  VA 
medical records in 1997 note an assessment of hemorrhoids and 
colon polyps (diagnosed conditions) and note the veteran had 
complaints of diarrhea felt to be due to functional bowel 
disease (a diagnosed condition).  

The presumptive Persian Gulf War provisions do not apply, as 
gastrointestinal conditions including diarrhea have been 
attributed to diagnosed (rather than undiagnosed) illness.  A 
claim for service connection on a direct basis is not well 
grounded as there is no medical evidence linking the 
condition to service, and lay statements on causality do not 
service to make the claim well grounded.  Caluza, supra; 
Espiritu, supra.  

As the Persian Gulf War provisions do not apply, and veteran 
has not submitted competent medical evidence linking the 
claimed condition with service, the claim for service 
connection must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).


ORDER

Service connection for memory loss, fatigue, and sleep 
disturbance, including as due to undiagnosed illness, is 
denied.

Service connection for a dysthymic or other psychiatric 
condition, including as due to undiagnosed illness, is 
denied.

Service connection for a gastrointestinal disorder and 
diarrhea, including as due to undiagnosed illness, is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

